SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

830
KA 11-01482
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMAL H., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered May 25, 2011. Defendant was
adjudicated a youthful offender upon his plea of guilty of robbery in
the first degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Jamal H. ([appeal No. 2] ___ AD3d
___ [Sept. 27, 2013]).




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court